                            Case 7:18-cv-10362-CM Document 3 Filed 11/26/18 Page 1 of 1


                                LE.vi~ HUEBNER & ASSOCIATES, PC
r USDC SDr'-.iY                        lTTORNEYS AND COUNSELORS AT LA w
   DOCUMENT
   ELECTRONICALLY FILED
  DOC#:             ,
' Dr~~ ,-.7'-,:n--JI+-~----+--~q ,
d 1,. u," .1,r... :   PlR to ,'
                                   I                              ATL.'\NTIC AVENl..E, SUITE 202
                                                                     BROOKLYN, NY 11201
                                                                        TEL: (212) 354-5555
                                                                        FAX: (718) 636-4444

.' .    . . -· -=====:=:::-::-.:-. -    :J                         NEWYORKLAWYER@MSN.COM

                                                          nn r;:,
                                                       El\UIL:

                                             n. Ii rr
                                             , \, I rm , 1 1! .     f~ r' ·    i~f :         (). · ,,, --. .,..,.,,.'If !
                                                                                                               ·
                                                                                                                              November 20, 2018
               Via ECF:                  Hl!Llnv LL-
                                                  at                          f.t,:.,...s:   ~    .....
                                                                                                          .·
                                                                                                          -4
                                                                                                                   "!~
                                                                                                               .,.,,:_J
               Honorable Colleen McMahon, Chief Judge
               United States District Court for the Southern District of New York
               500 Pearl Street
               New York, NY

                        Re:       Weisshaus v. Collection Bureau Of The Hudson Valley, Inc.
                                  Case No: 7:18-cv-10362-CM

               Honorable Chief Judge McMahon:

                      This firm represents the Plaintiff. Your Honor issued an electronic order dated November
               20, 2018 closing the above captioned matter.
                       In attempting to file a complaint on behalf of Plaintiff a glitch in the ECF system linked
               Plaintiff as appearing pro-se and linked the filing of the complaint as pro-se. This glitch
               happened because Plaintiff has a separate and unrelated case in which he appears pro-se and has
               his own ECF filing account. See Weisshaus vs Port Authority of New York and New Jersey l l-
               cv-6616 (RKE). As a direct result, due to the filing difficulties, that same day, Plaintiff refiled his
               case and again paid a filing fee. See Weisshaus v. Collection Bureau Of The Hudson Valley, Inc.
               Case No: 7: 18-cv-10363 (CS) for the corrected filing. No complaint has been filed in the instant
               action.
                        Wherefore, it is respectfully requested that the Court enter an order terminating this case
               without prejudice and expunging the docket, and directing the Clerk of the Court to refund the
               filing fee to Levi Huebner & Associates P.C. as well such other and further relief the Court
               deems appropriate under the circumstances.
               Dated: Brooklyn, NY
                      November 20, 2018
                                                                                                    Respectfully submitted,

                                                                                                    Levi Huebner & Associates, PC

                                                                                                    / s / Levi Huebner

                                                                                                    Levi Huebner
